Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on March 10, 2021.
Claims 1-30 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject 

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  

Claims 1 recite(s) using a classification model to generate a classification, wherein the classification includes classifying the first data into majority data based on the first characteristic and the second data into minority data based on the second characteristic; determining a metric resulting from the classification, wherein the metric is determined using the classification model; modifying the classification model based on the metric, resulting in an updated classification model; and re-classifying a subset of the first data into the minority data and a subset of the second data into the majority data, wherein the re-classifying is performed using the updated classification model, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated groupings of abstract ideas described as mental processes because they are an example of concepts performed in the human mind, including observations, evaluations, judgments, and opinions.  This judicial exception is not integrated into a practical application because the additional limitations of a computer and the step of obtaining a data set including first 

Claims 11 recite(s) limitations to use a classification model to generate a classification, wherein the classification includes classifying the first data into majority data based on the first characteristic and the second data into minority data based on the second characteristic; determine a metric resulting from the classification, wherein the metric is determined using the classification model; modify the classification model based on the metric, resulting in an updated classification model; and re-classify a subset of the first data into the minority data and a subset of the second data into the majority data, wherein the re-classifying is performed using the updated classification model, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated groupings of abstract ideas described as mental processes because they are an example of concepts performed in the human mind, including observations, evaluations, judgments, and opinions.  This judicial exception is not integrated into a practical application because the additional limitations of one or more processors; and memory including instructions that, as a result of being executed by the one or more processors, cause the system to: obtain a data set including first data associated with a first characteristic and second data associated with a second characteristic only serve to generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   

Claims 21 recite(s) use a classification model to generate a classification, wherein the classification includes classifying the first data into majority data based on the first characteristic and the second data into minority data based on the second characteristic; determine a metric resulting from the classification, wherein the metric is determined using the classification model; modify the 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations mentioned above only serve to generally link the use of the judicial exception to a particular technological environment or field of use.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	

	Dependent Claims
Dependent claims 2-10, 12-20, and 22-30 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological 

2. The computer-implemented method of claim 1, further comprising: obtaining a new data set; and classifying data points in the new data set as being associated with either the first characteristic or the second characteristic, wherein classifying the data points is performed using the updated classification model.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

3. The computer-implemented method of claim 1, wherein: the first characteristic corresponds to fraudulent transactions processed by a point-of-sale system; and the second characteristic corresponds to authenticated transactions processed by the point- of-sale system.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

4. The computer-implemented method of claim 1, wherein modifying the classification model includes updating a set of coefficients of the classification model using a gradient descent algorithm.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

5. The computer-implemented method of claim 1, wherein the metric is associated with an erroneous classification of data points as being associated with the first characteristic instead of 

6. The computer-implemented method of claim 1, further including providing output of the classification model, wherein the output includes data points organized according to individual associations with the first characteristic and the second characteristic.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

7. The computer-implemented method of claim 1, further comprising: determining that the classification model satisfies a transaction loss threshold for the classification; and as a result of the classification model satisfying the transaction loss threshold, providing the classification model.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

8. The computer-implemented method of claim 1, wherein the classification model includes a loss function algorithm including a metric weight corresponding to errors in the classification of the first data and of the second data.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

9. The computer-implemented method of claim 1, wherein the data set comprises imbalanced data.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

10. The computer-implemented method of claim 1, wherein the metric is a cost corresponding to errors resulting from the classification of the first data and of the second data.  (The additional 

12. The system of claim 11, wherein the instructions further cause the system to: obtain a new data set; and use the updated classification model to classify data points in the new data set as being associated with either the first characteristic or the second characteristic.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

13. The system of claim 11, wherein: the first characteristic corresponds to fraudulent transactions processed by a point-of-sale system; and the second characteristic corresponds to authenticated transactions processed by the point-of-sale system.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

14. The system of claim 11, wherein the instructions that cause the system to modify the classification model based on the metric further cause the system to update a set of coefficients of the classification model using a gradient descent algorithm.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

15. The system of claim 11, wherein the metric is associated with an erroneous classification of data points as being associated with the first characteristic instead of the second characteristic.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



17. The system of claim 11, wherein the instructions further cause the system to: determine that the classification model satisfies a transaction loss threshold for the classification; and as a result of the classification model satisfying the transaction loss threshold, provide the classification model.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

18. The system of claim 11, wherein the classification model includes a loss function algorithm including a metric weight corresponding to errors in the classification of the first data and of the second data.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

19. The system of claim 11, wherein the data set comprises imbalanced data.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

20. The system of claim 11, wherein the metric is a cost corresponding to errors resulting from the classification of the first data and of the second data.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



23. The non-transitory computer-readable storage medium of claim 21, wherein: the first characteristic corresponds to fraudulent transactions processed by a point-of-sale system; and the second characteristic corresponds to authenticated transactions processed by the point-of-sale system.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

24. The non-transitory computer-readable storage medium of claim 21, wherein the executable instructions that cause the computer system to modify the classification model based on the metric further cause the computer system to update a set of coefficients of the classification model using a gradient descent algorithm.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

25. The non-transitory computer-readable storage medium of claim 21, wherein the metric is associated with an erroneous classification of data points as being associated with the first characteristic instead of the second characteristic.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



27. The non-transitory computer-readable storage medium of claim 21, wherein the executable instructions further cause the computer system to: determine that the classification model satisfies a transaction loss threshold for the classification; and as a result of the classification model satisfying the transaction loss threshold, provide the classification model.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

28. The non-transitory computer-readable storage medium of claim 21, wherein the classification model includes a loss function algorithm including a metric weight corresponding to errors in the classification of the first data and of the second data.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

29. The non-transitory computer-readable storage medium of claim 21, wherein the data set comprises imbalanced data.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

30. The non-transitory computer-readable storage medium of claim 21, wherein the metric is a cost corresponding to errors resulting from the classification of the first data and of the second 


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Edkin (US 2019/0378050) discloses a machine learning system to identify and optimize features based on historical data, known patterns, or emerging patterns.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 were rejected under 35 U.S.C. 103(a) as being unpatentable over Ivey (US 2016/0005029 A1) and in view of Wang (US 2015/0262184 A1).   

Claim 1:	In regard to the following limitation, Ivey teaches:
A computer-implemented method comprising: obtaining a data set including first data associated with a first characteristic and second data associated with a second characteristic; (Ivey:  pgh 7-8)
Ivey does not teach the remaining limitations.  However, Wang teaches:
using a classification model to generate a classification, wherein the classification includes classifying the first data into majority data based on the first characteristic and the second data into minority data based on the second characteristic; (Wang:  pgh 20-25)
determining a metric resulting from the classification, wherein the metric is determined using the classification model; modifying the classification model based on the metric, resulting in an updated classification model; and (Wang:  pgh 16-20)
re-classifying a subset of the first data into the minority data and a subset of the second data into the majority data, wherein the re-classifying is performed using the updated classification model.  (Wang:  pgh 4-10)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).    
Claim 2:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Wang teaches:
2. The computer-implemented method of claim 1, further comprising: obtaining a new data set; and classifying data points in the new data set as being 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).    
Claim 3:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Wang teaches:
3. The computer-implemented method of claim 1, wherein: the first characteristic corresponds to fraudulent transactions processed by a point-of-sale system; and the second characteristic corresponds to authenticated transactions processed by the point- of-sale system.  (Wang:  pgh 16-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 4:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Wang teaches:
4. The computer-implemented method of claim 1, wherein modifying the classification model includes updating a set of coefficients of the classification model using a gradient descent algorithm.  (Wang:  pgh 27-30)

Claim 5:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Wang teaches:
5. The computer-implemented method of claim 1, wherein the metric is associated with an erroneous classification of data points as being associated with the first characteristic instead of the second characteristic.  (Wang:  pgh 16-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 6:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Wang teaches:
6. The computer-implemented method of claim 1, further including providing output of the classification model, wherein the output includes data points organized according to individual associations with the first characteristic and the second characteristic.  (Wang:  pgh 40-44)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as 
Claim 7:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Ivey teaches:
7. The computer-implemented method of claim 1, further comprising: determining that the classification model satisfies a transaction loss threshold for the classification; and as a result of the classification model satisfying the transaction loss threshold, providing the classification model.  (Ivey:  pgh 8)
Claim 8:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Wang teaches:
8. The computer-implemented method of claim 1, wherein the classification model includes a loss function algorithm including a metric weight corresponding to errors in the classification of the first data and of the second data.  (Wang:  pgh 26-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 9:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Wang teaches:
9. The computer-implemented method of claim 1, wherein the data set comprises imbalanced data.  (Wang:  pgh 25-30)

Claim 10:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Wang teaches:
10. The computer-implemented method of claim 1, wherein the metric is a cost corresponding to errors resulting from the classification of the first data and of the second data.  (Wang:  pgh 25-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 11:	In regard to the following limitation, Ivey teaches:
11. A system, including:  one or more processors; and memory including instructions that, as a result of being executed by the one or more processors, cause the system to: obtain a data set including first data associated with a first characteristic and second data associated with a second characteristic; (Ivey:  pgh 7-8)
Ivey does not teach the remaining limitations.  However, Wang teaches:
use a classification model to generate a classification, wherein the classification includes classifying the first data into majority data based on the 
determine a metric resulting from the classification, wherein the metric is determined using the classification model; modify the classification model based on the metric, resulting in an updated classification model; and (Wang:  pgh 16-20)
re-classify a subset of the first data into the minority data and a subset of the second data into the majority data, wherein the re-classifying is performed using the updated classification model.  (Wang:  pgh 4-10)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 12:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Wang teaches:
12. The system of claim 11, wherein the instructions further cause the system to: obtain a new data set; and use the updated classification model to classify data points in the new data set as being associated with either the first characteristic or the second characteristic.  (Wang:  pgh 16-25)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a 
Claim 13:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Wang teaches:
13. The system of claim 11, wherein: the first characteristic corresponds to fraudulent transactions processed by a point-of-sale system; and the second characteristic corresponds to authenticated transactions processed by the point-of-sale system.  (Wang:  pgh 16-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 14:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Wang teaches:
14. The system of claim 11, wherein the instructions that cause the system to modify the classification model based on the metric further cause the system to update a set of coefficients of the classification model using a gradient descent algorithm.  (Wang:  pgh 27-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        

15. The system of claim 11, wherein the metric is associated with an erroneous classification of data points as being associated with the first characteristic instead of the second characteristic.  (Wang:  pgh 16-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 16:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Wang teaches:
16. The system of claim 11, wherein the instructions further cause the system to provide output of the classification model, wherein the output includes data points organized according to individual associations with the first characteristic and the second characteristic.  (Wang:  pgh 40-44)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 17:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Ivey teaches:
17. The system of claim 11, wherein the instructions further cause the system to: determine that the classification model satisfies a transaction loss threshold for the classification; and as a result of the classification model satisfying the transaction loss threshold, provide the classification model.  (Ivey:  pgh 8)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 18:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Wang teaches:
18. The system of claim 11, wherein the classification model includes a loss function algorithm including a metric weight corresponding to errors in the classification of the first data and of the second data.  (Wang:  pgh 26-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 19:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Wang teaches:
19. The system of claim 11, wherein the data set comprises imbalanced data.  (Wang:  pgh 25-30)

Claim 20:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Wang teaches:
20. The system of claim 11, wherein the metric is a cost corresponding to errors resulting from the classification of the first data and of the second data.  (Wang:  pgh 25-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 21:	In regard to the following limitation, Ivey teaches:
21. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: obtain a data set including first data associated with a first characteristic and second data associated with a second characteristic; (Ivey:  pgh 7-8)
Ivey does not teach the remaining limitations.  However, Wang teaches:
use a classification model to generate a classification, wherein the classification includes classifying the first data into majority data based on the 
determine a metric resulting from the classification, wherein the metric is determined using the classification model; modify the classification model based on the metric, resulting in an updated classification model; and (Wang:  pgh 16-20)
re-classify a subset of the first data into the minority data and a subset of the second data into the majority data, wherein the re-classifying is performed using the updated classification model.  (Wang:  pgh 4-10)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 22:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wang teaches:
22. The non-transitory computer-readable storage medium of claim 21, wherein the executable instructions further cause the computer system to: obtain a new data set; and use the updated classification model to classify data points in the new data set as being associated with either the first characteristic or the second characteristic.  (Wang:  pgh 16-25)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a 
Claim 23:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wang teaches:
23. The non-transitory computer-readable storage medium of claim 21, wherein: the first characteristic corresponds to fraudulent transactions processed by a point-of-sale system; and the second characteristic corresponds to authenticated transactions processed by the point-of-sale system.  (Wang:  pgh 16-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 24:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wang teaches:
24. The non-transitory computer-readable storage medium of claim 21, wherein the executable instructions that cause the computer system to modify the classification model based on the metric further cause the computer system to update a set of coefficients of the classification model using a gradient descent algorithm.  (Wang:  pgh 27-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a 
Claim 25:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wang teaches:
25. The non-transitory computer-readable storage medium of claim 21, wherein the metric is associated with an erroneous classification of data points as being associated with the first characteristic instead of the second characteristic.  (Wang:  pgh 16-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 26:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wang teaches:
26. The non-transitory computer-readable storage medium of claim 21, wherein the executable instructions further cause the computer system to provide output of the classification model, wherein the output includes data points organized according to individual associations with the first characteristic and the second characteristic.  (Wang:  pgh 40-44)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a 
Claim 27:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Ivey teaches:
27. The non-transitory computer-readable storage medium of claim 21, wherein the executable instructions further cause the computer system to: determine that the classification model satisfies a transaction loss threshold for the classification; and as a result of the classification model satisfying the transaction loss threshold, provide the classification model.  (Ivey:  pgh 8)
Claim 28:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wang teaches:
28. The non-transitory computer-readable storage medium of claim 21, wherein the classification model includes a loss function algorithm including a metric weight corresponding to errors in the classification of the first data and of the second data.  (Wang:  pgh 26-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).        
Claim 29:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wang teaches:
29. The non-transitory computer-readable storage medium of claim 21, wherein the data set comprises imbalanced data.  (Wang:  pgh 25-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as 
Claim 30:	Ivey/Wang teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wang teaches:
30. The non-transitory computer-readable storage medium of claim 21, wherein the metric is a cost corresponding to errors resulting from the classification of the first data and of the second data.  (Wang:  pgh 25-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ivey with the elements as taught by Wang because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Wang (see Wang:  pgh 2).         


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        December 4, 2021